 


109 HR 4147 IH: To amend the Immigration and Nationality Act to increase the period of authorized stay under the Guam visa waiver program to be the same as the period of authorized stay under the United States visa waiver program.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4147 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Ms. Bordallo (for herself, Mr. Manzullo, Ms. Velázquez, Mr. Abercrombie, Mr. Burton of Indiana, Mrs. Christensen, Mr. Faleomavaega, and Mr. Farr) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to increase the period of authorized stay under the Guam visa waiver program to be the same as the period of authorized stay under the United States visa waiver program. 
 
 
1.Increase in period of authorized stay under Guam visa waiver program
(a)In generalSection 212(l)(1) of the Immigration and Nationality Act (8 U.S.C. 1182(l)(1)), and the second sentence of section 214(a)(1) of such Act (8 U.S.C. 1184(a)(1)), are each amended by striking fifteen days and inserting 90 days.
(b)Effective dateThe amendments made by subsection (a) shall apply to aliens admitted to Guam without a visa under section 212(l) of the Immigration and Nationality Act (8 U.S.C. 1182(l)) on or after the date that is 180 days after the date of the enactment of this Act. 
 
